DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 11 and 15, the applicant claims variables L1ape and L6ape and defines each as “the effective radius” of the object-side of the first lens and image-side of the sixth lens. Applicant’s specification and claims include other radii of lenses but uses the variable Rn (where ‘n’ is a number representing a lens surface). There is no further definition of the L1ape or L6ape variables that distinguish them from the normal radius of a lens. In general, the prior art uses the phrase “effective radius” interchangeably with “radius”. However, in this case, if we are to use R1 and R12 of applicant’s embodiments for this purpose we get values outside the claimed range. Further, applicant never shows how the effective radius is discovered or calculated, they do not show values of either variable and they do not show a result of the claimed ratio. Therefore, one of ordinary skill could not even attempt to work backwards to discover what these variables are. Applicant’s variable name suggests that the value may be associated with an aperture of the lens. However, this is never made clear in the specification, claims or drawings. Further, in [0081] the applicant states that when the claimed ratio “exceeds an upper limit value…the effective radius of the first lens L11 increases so as to be difficult to implement a bezel-less structure…” Applicant has not claimed a bezel-less structure and the upper limit can be changed by the value of L6ape, leaving L1ape unchanged. 
The office understands that the specification and claims were translated from a foreign language and that there may be literal translation errors impeding understanding. For the purposes of this action the office will interpret the “ape” variables as the height from the optical axis to the edge of the optically working portion of the lens.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN105717609).

Regarding claim 1, as best understood, Chen discloses an optical lens assembly comprising a plurality of lenses arranged from an object side to an image side, the optical lens assembly comprising (See at least Embodiments 5 and 8): 
a first lens having a negative refractive power (510 [0206] and 810 [0256]); 
a second lens having a positive refractive power (520 [0206] and 820 [0256]); 
a third lens having a negative refractive power (530 [0206] and 830 [0256]); 
a fourth lens having a refractive power (540 [0206] and 840 [0256]); 
a fifth lens having a refractive power (550 [0206]) and 850 [0256]; 
a sixth lens having a negative refractive power and disposed close to the image (560 [0206] and 860 [0256]); and 
a stop disposed at an object side of the first lens (500 and 800), wherein the optical lens assembly satisfies the following inequalities: 
0.2 L1ape/L6ape < 0.4 (Fig. 5A, [0205]-[0210] where the aperture defines the height of the working portion of the object-side surface of the first lens, L1ape, and Fno = 2.20 giving a working height of the lens to be 0.94 mm from the optical axis. While the aspheric values of the image-side surface of the sixth lens are given and result in the shape drawn below in Image 1 and combined with Fig. 5A to determine the working height of the lens, L6ape, to be 2.469 giving 0.38 and the same method was used to calculate the ratio of the eighth embodiment giving L1ape =  0.86, L6ape = 2.429 giving 0.35); and
-300 < f1/f < -5 ([0206] gives f = and f1 = giving and [0256] gives f = 3.92 and f1 = -37.93 giving -9.67);
    
wherein L1ape denotes an effective radius of an object side surface of the first lens, L6ape denotes an effective radius of an image side surface of the sixth lens, f1 denotes an effective focal length of the first lens, and f denotes a total focal length of the optical lens assembly.

    PNG
    media_image1.png
    1079
    1821
    media_image1.png
    Greyscale

Image 1 is the aspheric shape of the image-side surface of the sixth lens fifth embodiment and indicates a working height at ±2.469 from the optical axis.


    PNG
    media_image2.png
    1087
    1821
    media_image2.png
    Greyscale

Image 2. Shape of the image-side surface of the sixth lens in the eighth embodiment of Chen.

Regarding claim 3, Chen discloses wherein the optical lens assembly satisfies the following inequalities:
 
    PNG
    media_image3.png
    14
    148
    media_image3.png
    Greyscale
(At least [0206] where v2 = 55.9 and v3 = 23.5 giving 31.5)
41wherein v2 denotes an Abbe number of the second lens, and v3 denotes an Abbe number of the third lens.

Regarding claim 4, Chen discloses wherein the optical lens assembly satisfies the following inequalities: 

0.02 < CT3/OAL < 0.06 (At least [0206] where CT3 = 0.265 and OAL = 5.632 giving 0.05);
0.08 < CT5/OAL < 0.15 (At least [0206] where CT5 = 0.565 and OAL = 5.632 giving 0.11);
 wherein CT3 denotes a thickness of the third lens on the optical axis, OAL denotes a total length of an optical lens assembly, and CT5 denotes a thickness of the fifth lens on the optical axis.

Regarding claim 5, Chen discloses wherein the third lens has a meniscus shape convex toward the object side ([0206] and Fig. 5A).

Regarding claim 6, Chen discloses wherein the optical lens assembly satisfies the following inequality: 
-1 < R3/R4 < -0.03 ([0206] where R3 = 1.865 and R4 = -3.576 giving -0.52); 
wherein R3 denotes a radius of curvature of an object side surface of the second lens, and R4 denotes a radius of curvature of an image side surface of the second lens.

Regarding claim 7, Chen discloses wherein an air gap between the first lens and the second lens is 0.1 mm or less ([0256] where D2 = 0.078).

	Regarding claim 8, Chen discloses wherein an air gap between the second lens and the third lens is 0.1 mm or less ([0206] where D4 = 0.05).

	Regarding claim 9, Chen discloses wherein the first lens has a meniscus shape concave toward the object side ([0206] and Fig. 5a).

Regarding claim 11, as best understood, Chen discloses an optical lens assembly comprising a plurality of lenses arranged from an object side to an image side, the optical lens assembly comprising: 
a first lens having a negative refractive power (510 [0206] and 810 [0256]); 
a second lens having a positive refractive power (520 [0206] and 820 [0256]); 
a third lens having a negative refractive power (530 [0206] and 830 [0256]); 
a fourth lens having a refractive power (540 [0206] and 840 [0256]); 
a fifth lens having a refractive power (550 [0206]) and 850 [0256]; 
a sixth lens having a negative refractive power and disposed close to the image (560 [0206] and 860 [0256]); and 
a stop disposed at an object side of the first lens (500 and 800), wherein the optical lens assembly satisfies the following inequalities: 
0.2 L1ape/L6ape < 0.4 (Fig. 5A, [0205]-[0210] where the aperture defines the height of the working portion of the object-side surface of the first lens, L1ape, and Fno = 2.20 giving a working height of the lens to be 0.94 mm from the optical axis. While the aspheric values of the image-side surface of the sixth lens are given and result in the shape drawn in Image 1 and combined with Fig. 5A to determine the working height of the lens, L6ape, to be 2.469 giving 0.38 and the same method was used to calculate the ratio of the eighth embodiment giving L1ape = 0.86, L6ape = 2.429 giving 0.35); and
 -1 < R3/R4 < -0.03 ([0206] where R3 = 1.865 and R4 = -3.576 giving -0.52);
wherein L1ape denotes an effective radius of an object side surface of the first lens, L6ape denotes an effective radius of an image side surface of the sixth lens, R3 denotes a radius of curvature of an object side surface of the second lens, and R4 denotes a radius of curvature of an image side surface of the second lens.


Regarding claim 13, Chen discloses wherein the optical lens assembly satisfies the following inequalities:
  (At least [0206] where v2 = 55.9 and v3 = 23.5 giving 31.5)
wherein v2 denotes an Abbe number of the second lens, and v3 denotes an Abbe number of the third lens.

Regarding claim 14, Chen discloses wherein the optical lens assembly satisfies the following inequalities: 

0.02 < CT3/OAL < 0.06 (At least [0206] where CT3 = 0.265 and OAL = 5.632 giving 0.05);
0.08 < CT5/OAL < 0.15 (At least [0206] where CT5 = 0.565 and OAL = 5.632 giving 0.11);
 wherein CT3 denotes a thickness of the third lens on the optical axis, OAL denotes a total length of an optical lens assembly, and CT5 denotes a thickness of the fifth lens on the optical axis.

Regarding claim 15, as best understood, Chen discloses an electronic apparatus comprising:
an optical lens assembly (500 or 800); and 
an image sensor (590 or 890) configured to receive a light ray of an image formed by the optical lens assembly, wherein the optical lens assembly comprises 
a first lens having a negative refractive power (510 [0206] and 810 [0256]); 
a second lens having a positive refractive power (520 [0206] and 820 [0256]); 
a third lens having a negative refractive power (530 [0206] and 830 [0256]); 
a fourth lens having a refractive power (540 [0206] and 840 [0256]); 
a fifth lens having a refractive power (550 [0206]) and 850 [0256]; 
a sixth lens having a negative refractive power and disposed close to the image (560 [0206] and 860 [0256]); and 
a stop disposed at an object side of the first lens (500 and 800), wherein the optical lens assembly satisfies the following inequalities: 
0.2 L1ape/L6ape < 0.4 (Fig. 5A, [0205]-[0210] where the aperture defines the height of the working portion of the object-side surface of the first lens, L1ape, and Fno = 2.20 giving a working height of the lens to be 0.94 mm from the optical axis. While the aspheric values of the image-side surface of the sixth lens are given and result in the shape drawn below in Image 1 and combined with Fig. 5A to determine the working height of the lens, L6ape, to be 2.469 giving 0.38 and the same method was used to calculate the ratio of the eighth embodiment giving L1ape = 0.86, L6ape = 2.429 giving 0.35); and
-300 < f1/f < -5 ([0206] gives f = and f1 = giving and [0256] gives f = 3.92 and f1 = -37.93 giving -9.67);
    wherein L1ape denotes an effective radius of an object side surface of the first lens, L6ape denotes an effective radius of an image side surface of the sixth lens, f1 denotes an effective focal length of the first lens, and f denotes a total focal length of the optical lens assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

Regarding claim 2, Chen does not disclose satisfying the inequalities:
75 < FOV < 95 ([0256] where 38.2*2 is 76.4 degrees);
wherein EPD denotes an entrance pupil, f denotes a total focal length of the optical lens assembly, and FOV denotes a field of view of the optical lens assembly.
Chen does not disclose satisfying 1.4 < f/EPD < 1.9.
However, Chen states that the Fno (which is calculated as f/EPD) should be within the range 1.6 < Fno < 2.5 in [0100].
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the Fno of the fifth embodiment to be within the range of 1.4 to 1.9 motivated by improving periphery illumination.

Regarding claim 12, Chen does not disclose satisfying the inequalities:
75 < FOV < 95 ([0256] where 38.2*2 is 76.4 degrees);
wherein EPD denotes an entrance pupil, f denotes a total focal length of the optical lens assembly, and FOV denotes a field of view of the optical lens assembly.
Chen does not disclose satisfying 1.4 < f/EPD < 1.9.
However, Chen states that the Fno (which is calculated as f/EPD) should be within the range 1.6 < Fno < 2.5 in [0100].
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the Fno of the fifth embodiment to be within the range of 1.4 to 1.9 motivated by improving periphery illumination.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Asami (PGPUB 20110249349).

Regarding claim 10, Chen does not disclose wherein the fifth lens has a 42spherical surface at an object side surface or an image side surface.
However, Asami teaches a similar lens system having the same power arrangement ([0121]) wherein the fifth lens may be spherical ([0070]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Chen and Asami such that the fifth lens object or image-side surface spherical motivated by reducing costs ([0070]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872